                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


FENNON ROGERS                                                     PLAINTIFF


v.                                             Civil No. 1:18cv399-HSO-RHW


JIM HOOD, Attorney General, &
PATRICK BEASLEY, Assistant
Attorney General                                               DEFENDANTS


                     FINAL JUDGMENT OF DISMISSAL

      In accordance with the Court’s Memorandum Opinion and Order issued this

date and incorporated herein by reference,

      IT IS, THEREFORE, ORDERED AND ADJUDGED, that this civil action

is DISMISSED.

      SO ORDERED this the 26th day of February, 2020.


                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE
